Citation Nr: 0842871	
Decision Date: 12/12/08    Archive Date: 12/17/08

DOCKET NO.  06-17 851A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an effective date prior to March 1, 2001, for 
an allowance for a dependant spouse, the veteran's second 
wife, for compensation purposes.


REPRESENTATION

Appellant represented by:	Charles W. Jones, Attorney at 
Law


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from September 1963 to August 
1966.  This appeal comes before the Board of Veterans' 
Appeals (Board) from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin, which assigned an effective date as of 
March 1, 2001, for the addition of the veteran's current 
spouse, his second wife, as a dependent for purposes of 
entitlement to an additional allowance in the monthly 
compensation benefit.  The Board notes that the appeal does 
not include any issue regarding an overpayment of 
compensation benefits.
 
The veteran requested a hearing before the Board in 
Washington, D.C.  The requested hearing was conducted by the 
undersigned Veterans Law Judge in September 2008.  The 
veteran had previously testified at two personal hearings 
before RO adjudicators.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran offers several explanations for VA's lack of 
documentation in the claim file that the veteran reported his 
1987 divorce from his first wife to VA.  The veteran also 
offers several explanations for the lack of documentation in 
the VA claims file that the veteran reported his 1989 
marriage to his second wife to VA.  Among the veteran's 
contentions, he testified that he did not receive or sign 
1991 or 1996 documents regarding the status of dependents 
which state that the veteran remained married to his first 
wife, S., and that he had custody of his child, J.  

The veteran testified that he could not have received the 
1991 and 1996 VA dependent status forms.  Those forms clearly 
show that VA mailed the forms to a Wisconsin address.  The 
veteran contends that he did not live in Wisconsin at the 
time, and has provided a 1991 document reflecting purchase of 
a property in Florida.  The veteran contends that the 1991 
and 1996 forms are not in conflict with his contention that 
he notified VA that he had divorced S. in 1987 and married G. 
in 1989, since he did not send them.

The claims file reflects that, in August 1986, the veteran 
provided a Wisconsin address and requested direct deposit of 
his VA compensation to a bank in Brookfield, Wisconsin.  The 
claims file does not thereafter reflect that the veteran 
changed his address or his banking instructions prior to 
2001, when the claims file reflects notice to VA of the 
veteran's second marriage in 1989.  The veteran should be 
afforded the opportunity to provide any proof in his 
possession showing that he had made the changes he has 
alleged.  This may include bank statements during the period 
from 1989 to 2001 which would show that his VA compensation 
was no longer deposited in Wisconsin, and/or would show the 
address at which he received bank correspondence about his VA 
compensation.  

The veteran and his attorney contend that the VA Insurance 
Center advised them that records prior to 1995 had been 
purged.  The veteran contends that, because of this purge, 
original records which would disclose that the veteran 
advised the VA Insurance Center of his divorce and remarriage 
are not available to support his contention.  The Insurance 
Center has apparently advised the RO that original forms 
prior to 1995 have been retained, and that only computerized 
information prior to 1995 was deleted.  However, the RO has 
not obtained a copy of the veteran's complete Insurance 
Center file.  Because the outcome of the claim may rest on 
the information of record in the Insurance Center file, the 
RO should ask for a complete duplicate of each and every 
document currently retained in the veteran's insurance file, 
including the date stamp on each document.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded the 
opportunity to submit information which 
discloses that his VA compensation was not 
deposited in a bank in Wisconsin, which 
discloses when that change was made, which 
discloses that a bank other than in Wisconsin 
corresponded with the veteran about the 
account used for deposit of VA compensation 
benefits, or which discloses the address at 
which the veteran received correspondence 
about the account to which VA compensation was 
deposited, during the period from 1989 through 
March 1, 2001.  

2.  The RO should request a complete copy of 
the veteran's VA Insurance Center file, 
including copes of documents submitted prior 
to 1987, documents submitted between April 
1987 and June 1989, and documents submitted 
after June 1989 but prior to 2005.  The copies 
provided should include duplication of the 
side of each document as necessary to show the 
date stamp of receipt by VA of the particular 
document.

The RO should provide the Insurance Center 
with a copy of the original VA Form 29-332 
submitted by the veteran to the RO in 2006, 
which appears to be signed by the veteran in 
1989.  The Insurance Center should be asked to 
search for each and every VA Form 29-332 
related to the veteran's insurance in its 
possession.  Each such document should be 
copied, including the date stamp.  

3.  The veteran should be offered the 
opportunity to submit any alternative evidence 
that he did not complete or sign 1991 and 1996 
forms regarding status of dependents.

4.  After completing the above action and any 
other development as may be indicated by any 
response received as a consequence of the 
actions taken in the paragraphs above, the 
claim should be readjudicated.  If an 
effective date prior to March 1, 2001, for 
addition of the veteran's second wife as a 
dependent spouse remains denied, a 
supplemental statement of the case should be 
provided to the veteran and his 
representative.  After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal should be 
returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




